UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4504


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE LUIS SOLIS-FLORES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:16-cr-00611-TMC-1)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville, South Carolina, for
Appellant. Beth Drake, United States Attorney, Maxwell B. Cauthen, III, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Luis Solis-Flores appeals the 70-month sentence that the district court

imposed following his conviction for illegal reentry by an aggravated felon, in violation

of 8 U.S.C. § 1326(a), (b)(2) (2012). On appeal, Solis-Flores contends that the district

court erred in imposing the within-Guidelines-range sentence. Solis-Flores provides no

argument in support of his assertion and has therefore waived appellate review of this

issue. See Hensley on behalf of N.C. v. Price, ___ F.3d ___, ___, No. 16-1294, 2017 WL

5711029, at *4 & n.5 (4th Cir. Nov. 17, 2017) (“[A] party must do more than take a

passing shot at an issue to properly preserve it for appellate review.” (alterations and

internal quotation marks omitted)); Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7

(4th Cir. 2006) (concluding that single, conclusory remark is insufficient to preserve issue

for appellate review); Fed. R. App. P. 28(a)(8)(A).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2